Citation Nr: 0609264	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure in service.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a May 2005 decision, the Board denied service connection 
for a lung disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In November 2005, while the matter was 
pending before the Court, the veteran died.  

Due to the veteran's death, in a December 2005 order the 
Court vacated the Board's May 2005 decision and dismissed the 
veteran's appeal for lack of jurisdiction.  


FINDINGS OF FACT

1.  A September 2002 RO rating decision denied the veteran's 
claim of entitlement to service connection for COPD.  

2.  The Board issued a decision in May 2005 which denied the 
veteran's claim of entitlement to service connection for COPD

3.  The veteran died in November 2005.

4. In a December  2005 Order, the Court vacated the Board's 
May 2005 decision and dismissed the veteran's appeal.




CONCLUSION OF LAW

The September 2002 RO rating decision, and all subsequent 
decisions regarding service connection for COPD, are vacated 
and the appeal is dismissed. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in November 2005, while his 
case was pending before the Court. As a matter of law, 
veterans' claims do not survive their deaths. 
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken. The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2005).  In accordance with this precedent, the Court 
vacated the Board's May 2005 decision and dismissed the 
appeal.  The veteran's appeal to the Board has become moot by 
virtue of his death and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future. Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate the 
decisions upon which this case was premised.

Additional comment

The Board notes that the veteran's surviving spouse has 
initiated an appeal with a December 2005 rating decision 
denying entitlement to accrued benefits.  This appeal is 
derivative of the veteran's claim, and is therefore the 
subject of a separate remand under a different docket number.  
The Board intimates no opinion, legal or factual, as to the 
merits of the derivative claim brought by his surviving 
spouse.  38 C.F.R. § 20.1106 (2005).


ORDER

The RO is directed to vacate its September 2002 rating 
decision and any subsequent decision regarding the veteran's 
claim of entitlement to service connection for COPD.  The 
veteran's appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


